Order unanimously affirmed, with $20 costs and disbursements to the respondents. We construe the order to mean that this is a direction to pay. The issue presented here is one as to the scope of the judgment and not one as to how it should be enforced. We determine that the decision as to the scope of the judgment is correct and that the plaintiffs are entitled to all of the rights and emoluments as if they had been clerical assistants, and the board of higher education is directed to comply with that judgment. It is not necessary, at this time, to pass upon how it should be enforced, as we assume such question will not arise. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ.